KAPSNER, Justice,
concurring in part and dissenting in part.
[¶ 27] I join in that part of the majority opinion denying the motion to enforce visitation.
[¶ 28] I respectfully dissent from that portion of the opinion which reverses the order increasing child support and remands for additional findings. This is not a situation where the district court uses vague figures based on adequate evidence in the record. Rather, it is a situation where the district court made a precise finding of net income based on adequate evidence in the record.
[¶ 29] Krueger began a new business venture in 2007. The Child Support Enforcement Unit brought a motion to increase child support and sought financial information from Krueger. As testified by Brad Davis, regional administrator of the child support enforcement office:
I did a calculation based upon the information that I had at that time. I requested information from Mr. Krueger. He provided me with some, but refused to provide his tax return, so I got what I could from the tax department and used that to do my calculation.
[¶ 30] Under N.D. Admin. Code § 75-02-04.1-07(9), applying N.D. Admin. Code § 75 — 02—04.1—07(3)(c), because Krueger failed to provide information, the district court would have come to the same amount of child support based upon Krueger’s 2008 tax return by imputing income.
[¶ 31] Despite Krueger’s failure to provide appropriate information, evidence in the record supports the finding and the decision of the district court. The child support enforcement office was forced to get Krueger’s 2008 personal tax return from the tax department. This tax return was introduced as Exhibit 1. The tax return shows wages of $36,355 and income of $668,657 from Schedule E items, including an S corporation. Krueger’s position has been and continues to be that only his wages from the corporation should be considered for child support despite the clear mandate of the guidelines that “gross income” means income from any source. N.D. Admin. Code § 75-02-04.1-01.
[¶ 32] Income from an S corporation may be reduced from a net income calculation if the shareholder cannot exercise direct or indirect control over the corporation. N.D. Admin. Code § 75-02-04.1-05(l)(a)(2). Administrator Davis testified that in making the initial motion and child support calculation, he assumed that Krueger had control of the corporation, without evidence to support the assumption, on the basis that it would be up to Krueger to rebut that assumption. The child support enforcement office is not able to access corporate returns. He testified *303Krueger did later provide his office with the K-l to the 2008 corporate return on which the Schedule E personal income was based. The K-l was introduced at hearing as Exhibit 2. The K-l shows Krueger owns slightly over 75% of the stock of the S corporation. Krueger has not shown that income from the S corporation should be excluded from the child support calculation. The child support guidelines worksheet calculating support based upon 2008 income was attached to the motion to increase child support.
[¶ 33] Krueger argued the district court was required to average five years of self-employment income. The guidelines specifically provide: “When self-employment activity has not been operated on a substantially similar scale for five years, a shorter period may be used.” N.D. Admin. Code § 75-02-04.1-05(4).
[¶ 34] As noted above, the guidelines impose imputation of income on obligors who refuse to provide information. Brad Davis testified that he tried to get more information from Krueger:
THE COURT: I have a question. Counsel asked if you averaged the five years of self-employment income, and you said that you requested information from Mr. Krueger, but he refused to give you information. What information did he refuse to give you?
THE WITNESS: To tell you the exact answer, I’d have to see my file, but he provided a financial affidavit that we asked. In it, he indicated what his income was. I sent a followup request for pay stubs and tax returns. If I recall, he wrote back saying he regarded those as confidential documents and didn’t want to provide them to me, and so our agency has a cooperative agreement with the State Tax Department to provide that information to us when necessary, and I requested it from the tax department, along with the corporate tax returns. I received a call from an attorney from the Attorney General’s office that was working on behalf of the tax department that informed me that the cooperative agreement wasn’t broad enough to allow them to provide me with the corporate tax return, but they would provide me with the individual one, and I can’t recall offhand exactly what I received from them, but I would have used whatever I received.
[¶ 35] Davis also testified that 2008 was the first full year with meaningful information.
Q So looking back five years in this situation when he started his business in 2007 and a full year in 2008 wouldn’t really give the Court an accurate picture of what his income was for child support purposes, is that correct?
A Yeah, that’s correct. There was no income prior to — at least some portion of 2007. It appears that 2008 was the full — first full year of operation.
This is in accord with N.D. Admin. Code § 75-02-04.1-02(8).
[¶ 36] Lastly, as noted by Brad Davis, although Krueger has net income for child support purposes of $37,212 per month, his child support is actually based on net income of $12,500 per month. No upward deviation has been sought based on the $20,000 difference between the net income shown on his tax return and the net income figure used to calculate his support.
[¶ 37] I would affirm the decision on child support, which is fully supported by evidence before the district court.
[¶ 38] MARY MUEHLEN MARING, J., concurs.